Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 1 of 18




                        Exhibit A
Case 20-10343-LSS   Doc 1120-1       Filed 08/19/20   Page 2 of 18
                                                            Electronically Filed
                                                            12/14/2018 4:23 PM
                                                            Steven D. Grierson
                                                            CLERK OF THE COURT




                                                          A-18-786117-C

                                                            Department 29




                    Case Number: A-18-786117-C
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 3 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 4 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 5 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 6 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 7 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 8 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 9 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 10 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 11 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 12 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 13 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 14 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 15 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 16 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 17 of 18
Case 20-10343-LSS   Doc 1120-1   Filed 08/19/20   Page 18 of 18
